Exhibit 99.3 Joinder Agreement For Richard Dobb The undersigned hereby agrees to be bound by the terms and conditions of the Employment Security Plan of Internap Network Services, Inc., dated as of November 14, 2007, as if he or she initially had executed such Plan as a party thereto, and, without by implication limiting the foregoing, agrees to each acknowledgment, covenant and other agreement contained therein. Notwithstanding the provisions of the Employment Security Plan, (i) the Applicable Multiple for a Qualifying Termination During a Protection Period listed on Schedule B shall be two (2) and (ii) any Bonus payable to the Executive with respect to 2007 shall be computed as if the Executive’s employment with Company had commenced on January 1, 2007. /s/ Richard Dobb Employee November 14, 2007 Date Accepted: INTERNAP NETWORK SERVICES, INC. By: /s/ Eric Suddith Its: Vice President, Human Resources Date:November 14, 2007
